DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 11-12, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017172844 A1 (hereinafter WAGNER) and further in view of Automated Joint Rolling Cell (hereinafter MAMOOJI).  WAGNER and MAMOOJI are included on applicant’s information disclosure sheet dated November 27, 2019.
Regarding claim 1, WAGNER discloses an enclosed cigarette preparation system (Abstract) comprising: an indexing module (Figs. 2A-8B and 94A-94E, holder plates 110, 210) configured to accept a plurality of pre-rolled cones (Figs, 5A-5C, 95A-B, containers 100, 200), each having a sealed end (Fig. 92A-92C, distal end 201) and an open end (Figs. 92A-92C, proximal end, ¶1216,¶1004), and to move the pre-rolled cones through a plurality of stations (holder plates of holder plate assembly 125 move through steps and procedures, Fig 80, ¶1203); 
WAGNER further discloses a filling module (Figs. 65, 68, bowl 183)  configured to dispense, at a first station (Figs 68-69B), a portion of shake material (Figs. 65, 67-71B, 80, filler material 182) into the open end of each of the pre-rolled cones to form loosely filled cones (¶1187-¶1194); 
WAGNER further discloses a tamping module (Figs 67, 74A-80, tamper rods 150) configured to compress, at a second station (Figs. 74-80), the shake material in each of the loosely filled cones to form tamped cones (Figs. 67, 74A-80, ¶1197-¶1204). 
WAGNER does not explicitly disclose a pinching module configured to pinch-twist, at a third station, the open end of each of the pre-rolled cones to form rolled cigarettes and as instructed by a controller.  
MAMOOJI teaches an enclosed cigarette preparation system (Title).  The system comprises a filling module configured to dispense, at a first station (see Stations 1 & 3 - see first station process of grinding and filling paper for preparing cigarette: timestamp 0:06-0:12; timestamp 0:54), a portion of shake material (Stations 1 and 3; timestamp 0:06-0:12; timestamp 0:54).  The system further comprises a tamping module configured to compress, at a second station (Station 4, process of tamping the cigarette; timestamp 1 :35), the shake material (Station 4; timestamp 1:35, see tamping motion at where a robotic arm taps the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WAGNER to provide a pinching module configured to pinch-twist, at a third station, the open end of each of the pre-rolled cones to form rolled cigarettes and as instructed by a controller as taught in MAMOOJI.  A person of ordinary skill in the art would obviously use a system of computers, sensors, and controllers to move the materials through the process.  Doing so would automate the system.  Further, a person of ordinary skill in the art would obviously add a process step to twist the joint closed as taught in MAMOOJI to the indexing system of WAGNER.  Doing so would produce a classic joint smoking article and advantageously increase production numbers and efficiency.  
Regarding claim 5, the combination of WAGNER and MAMOOJI disclose the system of claim 1 as discussed above.  The combination does not explicitly disclose further including a collection module having a grinding system incorporated therein, the grinding system configured to receive raw material and produce the cannabis shake material.  
MAMOOJI teaches a collection system ('Station 1 - Grinding,' Fig. 1, 3 - see collection system comprising tubing system for supplying raw material to grinding system for deployment 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide further including a collection module having a grinding system incorporated therein, the grinding system configured to receive raw material and produce the cannabis shake material.  A person of ordinary skill in the art assembling a mass production of smoking articles would obviously provide several collection points for storing raw material prior to use and for storing work in process.  Doing so would increase efficiency, provide locations for bottlenecks in the process and be a necessary product management.  Further the raw cannabis material would necessarily need to be ground prior to being put in the cones.  A person of ordinary skill would add this process step to the manufacturing line.  Doing so would prepare the raw material for dispensing into the cones.  
Regarding claim 8, the combination of WAGNER and MAMOOJI disclose the system of claim 1 as discussed above.  The combination does not explicitly disclose wherein the pinching module includes a rotatable pinching finger assembly having an open position sufficient to 28UTILITY PATENT APPLICATIONDocket No. 67596-3 encompass the open end of the pre-rolled cones, and a closed position configured to substantially compress the open end of the pre-rolled cones.  
MAMOOJI teaches a rotatable pinching finger assembly of said pinching module, Station 5, timestamp 1:40-1:48).  The finger opens and closes to accommodate the open end of the pre-rolled cone and then closes to compress the ends together and close the cone.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide wherein the pinching module includes a rotatable pinching finger assembly having an open position sufficient to encompass the open end of the pre-rolled cones, and a closed position configured to substantially compress the open end of the pre-rolled cones.  A person of ordinary skill in the art would obviously use a mechanism like a finger to pinch close an end.  Doing so would secure the open end and prevent material from spilling.  
Regarding claim 11, the combination of WAGNER and MAMOOJI disclose the system of claim 8 as discussed above.  The combination does not explicitly disclose, wherein the pinching module further includes a con stabilization sub-system configured to selectably contact a portion of the pre-rolled cones to prevent rotation thereof during pinch-twisting.  
MAMOOJI teaches a cone stabilization sub-system that holds the pre-rolled cones to prevent rotation of the pre-rolled cone during the pinch-twisting process. (Station 5, Pinching Module, timestamp 1:40-148.).  The pinching module has a holder and includes an actuator to automatically open and shut the finger.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide wherein the pinching module further includes a con stabilization sub-system configured to selectably contact a portion of the pre-rolled cones to prevent rotation thereof during pinch-twisting.  A person of ordinary skill in the art would obviously ensure a cone stabilization through selective contact and prevention of motion on a portion of the pre-
Regarding claim 12, the combination of WAGNER and MAMOOJI disclose the system of claim 1 as discussed above.  The combination does not explicitly disclose the indexing module includes a circular array of cups configured to hold the pre-rolled cones, each cup having an access opening; and the cone stabilization sub-system includes an actuatable gripping component configured to extend through the access openings to contact the pre-rolled cone held therein.
WAGNER discloses that the indexing system includes a circular array of cups.  
MAMOOJI teaches a cone stabilization sub-system that holds the pre-rolled cones to prevent rotation of the pre-rolled cone during the pinch-twisting process. (Station 5, Pinching Module, timestamp 1:40-148.).  The pinching module has a holder and includes an actuator to automatically open and shut the finger.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide the indexing module includes a circular array of cups configured to hold the pre-rolled cones, each cup having an access opening; and the cone stabilization sub-system includes an actuatable gripping component configured to extend through the access openings to contact the pre-rolled cone held therein.  A person of ordinary skill in the art would obviously include an array of cones.  Doing so would increase the number filled and enable automatic filling.  Further the person would obviously ensure a cone stabilization with an actuatable grip.  
Regarding claim 15, WAGNER discloses a method for cannabis cigarette preparation (Abstract), the method comprising: receiving, within an indexing module (Figs. 2A-8B and 94A-94E, holder plates 110, 210), a plurality of pre-rolled cones (Figs, 5A-5C, 95A-B, containers 100, 200), each having a sealed end (Fig. 92A-92C, distal end 201) and an open end (Figs. 92A-92C, proximal end, ¶1216,¶1004), and moving the pre- rolled cones through a plurality of stations (holder plates of holder plate assembly 125 move through steps and procedures, Fig 80, ¶1203). 
WAGINER further discloses dispensing, at a first station (Figs 68-69B), a portion of cannabis shake material (Figs. 65, 67-71B, 80, filler material 182) into the open end of each of the pre-rolled cones to form loosely filled cones (¶1187-¶1194). 
WAGNER further discloses compressing, at a second station (Figs 67, 74A-80, tamper rods 150), the cannabis shake material in each of the loosely filled cones to form tamped cones (Figs. 67, 74A-80, ¶1197-¶1204).
WAGNER does not explicitly disclose as instructed by a controller and pinch-twisting, at a third station, the open end of each of the pre- rolled cones to form rolled cigarettes.  
MAMOOJI teaches an enclosed cigarette preparation system (Title).  The system comprises a filling module configured to dispense, at a first station (see Stations 1 & 3 - see first station process of grinding and filling paper for preparing cigarette: timestamp 0:06-0:12; timestamp 0:54), a portion of shake material (Stations 1 and 3; timestamp 0:06-0:12; timestamp 0:54).  The system further comprises a tamping module configured to compress, at a 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified WAGNER to provide as instructed by a controller and pinch-twisting, at a third station, the open end of each of the pre- rolled cones to form rolled cigarettes. A person of ordinary skill in the art would obviously use a system of computers, sensors, and controllers to move the materials through the process.  Doing so would automate the system.  Further, a person of ordinary skill in the art would obviously add a process step to twist the joint closed as taught in MAMOOJI to the indexing system of WAGNER.  Doing so would produce a classic joint smoking article and advantageously increase production numbers and efficiency.  
Regarding claim 16, the combination of WAGNER and MAMOOJI disclose the system of claim 15 as discussed above.  The combination does not explicitly disclose including receiving raw cannabis material and grinding the raw cannabis material to produce the cannabis shake material.  
MAMOOJI teaches a collection system ('Station 1 - Grinding,' Fig. 1, 3 - see collection system comprising tubing system for supplying raw material to grinding system for deployment into papers; timestamp 0:06-0:12; timestamp 0:54).  The grinding system is capable of receiving and grinding raw material to produce cannabis shake material (timestamp 0:06-0:12).  The system has a collection system for supplying the raw material to the system (timestamp 0:54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide including receiving raw cannabis material and grinding the raw cannabis material to produce the cannabis shake material.  A person of ordinary skill in the art assembling a mass production of smoking articles would obviously provide several collection points for storing raw material prior to use and for storing work in process.  Doing so would increase efficiency, provide locations for bottlenecks in the process and be a necessary product management.  Further the raw cannabis material would necessarily need to be ground prior to being put in the cones.  A person of ordinary skill would add this process step to the manufacturing line.  Doing so would prepare the raw material for dispensing into the cones.  
Regarding claim 22, the combination of WAGNER and MAMOOJI disclose the system of claim 15 as discussed above.  The combination does not explicitly disclose including selectably contacting a portion of the pre-rolled cones during the pinch-twisting to prevent rotation thereof.  
MAMOOJI teaches a cone stabilization sub-system that holds the pre-rolled cones to prevent rotation of the pre-rolled cone during the pinch-twisting process. (Station 5, Pinching 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide including selectably contacting a portion of the pre-rolled cones during the pinch-twisting to prevent rotation thereof.  A person of ordinary skill in the art would obviously contact a portion of the cone thereby stabilizing it the cone.  This would prevent the cone from unwanted rotating when the twisting action occurs thus ensuring that the twisted end seals the cone shut.
Claims 2, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER and MAMOOJI as applied to claim 1 above and in further view of US Patent App. 20160029691-A1 (hereinafter RUZYCKY) included on applicant’s information disclosure sheet dated November 27, 2019.
Regarding claim 2, the combination of WAGNER and MAMOOJI disclose the system of claim 1 as discussed above.  The combination does not explicitly disclose wherein the filling module includes an auger component configured to dispense the portion of shake material.  
RUZYCKY teaches a device for grinding organic material and depositing it within a pre-formed cigarette tube (Abstract).  The device including a filler module (Figs. 48a-e, blender 4060, ¶462) including an auger component (Figs. 48a-e. auger 4066) configured to dispense the ground organic material (¶464, “can be rotated and the auger 4066 of the blender 4060 assists in the depositing of the ground material”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide wherein the filling module includes an auger component configured to dispense the portion of shake material as taught in RUZYCKY.  Doing so would allow for the grinding system to ensure to that all shake material is efficiently moved to the open ends of the cigarettes, thus reducing waste and increasing fill efficiency.
Regarding claim 6, the combination of WAGNER and MAMOOJI disclose the system of claim 2 as discussed above.  The combination does not explicitly disclose wherein the grinding system includes a plurality of tines radially extending from a rotatable central component, wherein the plurality of tines are configured based on one or more attributes of the raw material.  
RUZYCKY teaches a device for grinding organic material and depositing it within a pre-formed cigarette tube (Abstract), the device including a grinding system (Fig. 5, grinder 3100, ¶0432), the grinding system includes a plurality of tines (Figs. 37a-d, unnumbered tines of protrusion 3126, 3128) radially extending from a rotatable central component (protrusions 3126, 3128 radially extending from central post of 3128, Figs. 37a, 37c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide wherein the grinding system includes a plurality of tines radially extending from a rotatable central component, wherein the plurality of tines are configured based on one or more attributes of the raw material.  A person of ordinary skill in the art would provide 
Regarding claim 17, the combination of WAGNER and MAMOOJI disclose the system of claim 16 as discussed above.  The combination does not explicitly disclose including grinding the raw cannabis material using a plurality of tines radially extending from a rotatable central component, wherein the plurality of tines are configured based on one or more attributes of the raw cannabis material.  
RUZYCKY teaches a device for grinding organic material and depositing it within a pre-formed cigarette tube (Abstract), the device including a grinding system (Fig. 5, grinder 3100, ¶0432), the grinding system includes a plurality of tines (Figs. 37a-d, unnumbered tines of protrusion 3126, 3128) radially extending from a rotatable central component (protrusions 3126, 3128 radially extending from central post of 3128, Figs. 37a, 37c).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide including grinding the raw cannabis material using a plurality of tines radially extending from a rotatable central component, wherein the plurality of tines are configured based on one or more attributes of the raw cannabis material.  A person of ordinary skill in the art would provide protrusions to agitate and/or mix the raw material.  Doing so would provide a more uniform mixture within the smoking article.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WAGNER and MAMOOJI and in further view of RUZYCKY as applied to claim 2 above and in further view of US Patent 5335619-A  (hereinafter POLLOCK).
Regarding claim 3, the combination of WAGNER and MAMOOJI in further view of RUZYCKY disclose the system of claim 2 as discussed above.  The combination does not explicitly disclose wherein the filling module further includes at least one follower gear whose sprockets engage with the flighting of the auger component, thereby agitating the shake material during dispensing.  
POLLOCK teaches a conveyance mechanisms for use in solids movement of poultry feed (Abstract).  POLLOCK teaches moving the feed with an auger that corresponds with a gear that is located such that the teeth mesh with the flights of the auger (Fig. 3C, Col. 5 lines 56-68).  POLLOCK teaches that this produces stirring action to promote the flowability of the feed and break up compacted feed.  The teeth therefore prevent over compaction, over filling, and jamming.  Further the teeth re-mix fresh feed (Col. 6, lines 1-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI and RUZYCKY to provide wherein the filling module further includes at least one follower gear whose sprockets engage with the flighting of the auger component, thereby agitating the shake material during dispensing as taught in POLLOCK.  A person of ordinary skill in the art would have obviously desired to prevent over compaction and jamming of the solids being fed into the cone.  Inclusion of a gear to extend into the flighting would ensure mixing and stirring of the shake material while preventing compaction.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WAGNER and MAMOOJI and in further view of RUZYCKY and POLLOCK as applied to claim 3 above and in further view of US Patent 5088507-A  (hereinafter BAKER).
Regarding claim 4, WAGNER and MAMOOJI and in further view of RUZYCKY and POLLOCK disclose the system of claim 3 as discussed above.  The combination does not explicitly disclose a de-clogging module comprising an inlet configured to receive an intermittently actuated injection of pressurized air.  
BAKER teaches an apparatus, “for inserting a component comprising an elongate cartridge containing an aerosol forming material, at one end of which there is a fuel element, within a jacket component comprising a rod, a sleeve of insulating material, or a combination thereof, the apparatus preferably providing for forming a passage in the jacket component and inserting the elongate cartridge therein. Preferably, the apparatus comprises a plurality of movably mounted stations for high speed manufacture of smoking articles.” (Abstract).  At the stations of the apparatus there are passageways for introducing low pressure air to the station (Col. 9, lines 18-34).  These bursts of low pressure air, provided at suitable intervals, remove debris from recesses in the components (Col. 11, lines 26-35)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI and in further view of RUZYCKY and POLLOCK to provide a de-clogging module comprising an inlet configured to receive an intermittently actuated injection of pressurized air as taught in BAKER.  A person of ordinary skill in the art would obviously include pressurized air for clearing and unclogging the system.  Doing so would prevent production slowdowns and enable production efficiency.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER and MAMOOJI as applied to claim 1 above and in further view of US Patent App. 20130047996-A1 (hereinafter RYSZARD).
Regarding claim 7, the combination of WAGNER and MAMOOJI disclose the system of claim 1 as discussed above.  The combination does not explicitly disclose wherein the tamping module includes: a fill-sensor configured to determine whether a loosely packed cone contains a predetermined amount of the shake material; and a tamping device configured to actuate only when the fill-sensor determines that the loosely packed cone contains the predetermined amount of shake material.  
RYSZARD teaches a device for automatically filling cigarette tubes meters out a dose of loose tobacco, feeds the dose to a press unit that presses the dose into a roll of tobacco corresponding in size to the size of a pre-manufactured paper cigarette tube (Abstract).  RYSZARD teaches that after an appropriate amount of tobacco is filled, a sensor then compresses the tobacco in the tube and switches off the motor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to include wherein the tamping module includes: a fill-sensor configured to determine whether a loosely packed cone contains a predetermined amount of the shake material; and a tamping device configured to actuate only when the fill-sensor determines that the loosely packed cone contains the predetermined amount of shake material.  A person of ordinary skill in the art would use sensors in the system and perform automatic action based on 
Regarding claim 18, the combination of WAGNER and MAMOOJI disclose the system of claim 15 as discussed above.  The combination does not explicitly disclose determining, with a fill-sensor, whether a loosely packed cone contains a predetermined amount of the cannabis shake material, and actuating a tamping device only when the fill-sensor determines that the loosely packed cone contains the predetermined amount of cannabis shake material.  
RYSZARD teaches a device for automatically filling cigarette tubes meters out a dose of loose tobacco, feeds the dose to a press unit that presses the dose into a roll of tobacco corresponding in size to the size of a pre-manufactured paper cigarette tube (Abstract).  RYSZARD teaches that after an appropriate amount of tobacco is filled, a sensor then compresses the tobacco in the tube and switches off the motor.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to include determining, with a fill-sensor, whether a loosely packed cone contains a predetermined amount of the cannabis shake material, and actuating a tamping device only when the fill-sensor determines that the loosely packed cone contains the predetermined amount of cannabis shake material.  A person of ordinary skill in the art would use sensors in the system and perform automatic action based on outputs from the sensors.  Doing so would prevent overfill, maximize the compression action, and advantageously enable automatic processing.  
Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over WAGNER and MAMOOJI as applied to claim 1 above and in further view of US Patent App. 20140195032-A1 (hereinafter HAUNI) included on applicant’s information disclosure sheet dated November 27, 2019.
Regarding claim 13, the combination of WAGNER and MAMOOJI disclose the system of claim 1 as discussed above.  The combination does not explicitly disclose including a bar-code reading module configured to read bar-codes printed on the pre-rolled cones and a data storage component configured to store tracking information that associates the read bar-codes to the shake material.  
HAUNI teaches methods related to cigarette production (Abstract).  The methods including the use of bar-codes and data storage to track components throughout the production process (¶851).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide including a bar-code reading module configured to read bar-codes printed on the pre-rolled cones and a data storage component configured to store tracking information that associates the read bar-codes to the shake material.  A person of ordinary skill out obviously added bar-codes and bar-code readers to improve security and traceability of the rolled cones through the production process and furthermore to enable tracking of lots after sale in case of customer complaints.  
Regarding claim 23, the combination of WAGNER and MAMOOJI disclose the system of claim 15 as discussed above.  The combination does not explicitly disclose including providing a bar-code reading module configured to read bar-codes printed on the pre-rolled cones and a data storage component configured to store tracking information that associates the read bar-codes to the cannabis shake material.
HAUNI teaches methods related to cigarette production (Abstract).  The methods including the use of bar-codes and data storage to track components throughout the production process (¶851).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER and MAMOOJI to provide including providing a bar-code reading module configured to read bar-codes printed on the pre-rolled cones and a data storage component configured to store tracking information that associates the read bar-codes to the cannabis shake material.  A person of ordinary skill out obviously added bar-codes and bar-code readers to improve security and traceability of the rolled cones through the production process and furthermore to enable tracking of lots after sale in case of customer complaints.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WAGNER, MAMOOJI, and HAUNI as applied to claim 13 above and in further view of Project Provenance Ltd “From shore to plate: Tracking tuna on the blockchain” article dated July 15, 2016 (hereinafter PROVENANCE).
Regarding claim 14, the combination of WAGNER, MAMOOJI, and HAUNI discloses the system of claim 13 as discussed above.  The combination does not explicitly disclose wherein the tracking information is stored within a publicly accessible blockchain.  
PROVENANCE teaches the use of mobile blockchain technology and smart tagging to track fish caught by fishermen with verified social sustainability claims.  The goal was to aid robust proof of compliance to standards at origin and along the chain, prevent the “double-spend” of certificates and explore how these new technologies could form the basis for an open system for traceability powering consumer-facing transparency for food and other physical goods (overview).  The system used a consortium of public chains to result in improved equality, consensus, and network effect (pages 27-28).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of WAGNER, MAMOOJI, and HAUNI to provide wherein the tracking information is stored within a publicly accessible blockchain as taught in PROVENANCE.  A person of ordinary skill in the art would obviously use the information stored in the database from the barcode reader to track the cones.  Doing so would improve product tracking and product quality management by correlating specific bar codes to a day or time produced.  
Allowable Subject Matter
Claims 9, 10, 19, 20, and 21 contain allowable subject matter allowed.  However, they are dependent upon rejected claims.  
Claims 9 and 20 are allowable because the closest prior art does not disclose or teach an anvil component that slideably engages with blocks to achieve angles relative to the central bore.
Claims 10 and 21 are allowable because they depend upon allowable subject matter and further disclose opposing Y shape fingers for stablizations.
Claim 19 is allowable insomuch as it depends upon allowable subject matter.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE LYNN MOORE whose telephone number is (313)446-6537.  The examiner can normally be reached on Mon - Thurs 7:30 to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747